Title: From John Adams to the President of Congress, 29 March 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Leyden, 29 March 1781. RC in John Thaxter’s hand PCC, Misc. Papers, Reel No. 1, f. 287–294. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:335–337.
Read in Congress on 19 Nov., this letter consists of an English translation of the memorial that Baron de Lynden, the Dutch envoy at the Swedish court, presented on 28 Feb. to Count Ulrik Scheffer, the Swedish foreign minister. The points set down in the memorial, which the Dutch also sent to Denmark and Russia, are essentially those contained in the States General’s countermanifesto of 12 March (to the president of Congress, 18 March, calendared above). It emphasized that Britain’s decision to initiate hostilities was not the result of any Dutch transgression, such as the Lee-Neufville treaty, but rather the States General’s decision to accede to the armed neutrality. The Netherlands was at war because it had sought to preserve and protect its neutrality, therefore it was incumbent on the other members of the armed neutrality to come to its aid under the terms of the agreement.
Unfortunately for the Dutch, their hopes for assistance from members of the armed neutrality were in vain. In response the Swedish foreign minister suggested that Sweden, Denmark, and Russia jointly propose an armistice and a return to the status quo ante-bellum. This undertaking would be supported by the naval forces of the three powers and would force Britain to reflect seriously on the consequences that the continuation of the war with the Netherlands would have on its relations with the Northern Powers (Scott, ed., Armed Neutralities of 1780 and 1800The Armed Neutralities of 1780 and 1800: A Collection of Official Documents Preceded by the Views of Representative Publicists, ed., James Brown Scott, New York, 1918., p. 370–374).
Catherine II rejected any notion that the armed neutrality should intervene effectively in the Anglo-Dutch war. She was no more willing than the Swedish foreign minister to risk war with Britain, but neither was she willing to permit either the League of Armed Neutrality or the Netherlands to become inconvenient obstacles to her effort to mediate between Britain and France (same, p. 375–380; De Madariaga, Armed Neutrality of 1780Isabel de Madariaga, Britain, Russia and the Armed Neutrality of 1780, New Haven, 1962., p. 309–311; first letter to the president of Congress, 23 June, below).
